In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-1139V
                                   Filed: September 11, 2017
                                         UNPUBLISHED


    JAMIE MOHR,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Attorneys’ Fees and Costs
    v.

    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                       Respondent.


Michael G. McLaren, Black McLaren Jones Ryland & Griffee, P.C., Memphis, TN, for
petitioner.
Debra A. Filteau Begley, U.S. Department of Justice, Washington, DC, for respondent.

                      DECISION ON ATTORNEYS’ FEES AND COSTS1

Dorsey, Chief Special Master:

       On September 14, 2016, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleged that she suffered a shoulder injury related to vaccine
administration after an influenza vaccination on December 27, 2015. On March 2,
2017, the undersigned issued a decision awarding compensation to petitioner based on
respondent’s proffer. (ECF No. 21.)

      On April 28, 2017, petitioner filed a motion for attorneys’ fees and costs. (ECF
No. 26.) Petitioner requests attorneys’ fees in the amount of $19,090.00 and attorneys’

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
costs in the amount of $3,044.15. (Id. at 1.) In compliance with General Order #9,
petitioner filed a signed statement indicating that petitioner incurred no out-of-pocket
expenses.

        On May 15, 2017, respondent filed a response to petitioner’s motion. (ECF No.
27.) Respondent argues that “[n]either the Vaccine Act nor Vaccine Rule 13
contemplates any role for respondent in the resolution of a request by a petitioner for an
award of attorneys’ fees and costs.” Id. at 1. Respondent adds, however, that he “is
satisfied the statutory requirements for an award of attorneys’ fees and costs are met in
this case.” Id. at 2. Respondent “respectfully recommends that the Chief Special
Master exercise her discretion and determine a reasonable award for attorneys’ fees
and costs.” Id. at 3.

       Petitioner has filed no reply.

       On November 4, 2016, the undersigned issued a reasoned decision in Henry v.
Sec'y of Health & Human Servs., No. 15-545V, 2016 WL 7189925 (Fed. Cl. Spec. Mstr.
Nov. 4, 2016), addressing hourly rates for the McLaren firm. The undersigned
concluded that petitioner’s counsel should be compensated at rates which are
consistent with the rates requested in the instant application, with the exception of work
performed by paralegals in 2016. The undersigned adopts the reasoning in the Henry
decision for the instant analysis.

      The undersigned has reviewed the billing records submitted with petitioner’s
request. In the undersigned’s experience, the request appears reasonable, and the
undersigned finds no cause to reduce the requested hours. However, consistent with
Henry, supra, the undersigned reduces the award to reflect rate reductions for 2016 and
2017 paralegal rates. The undersigned also reduces the claimed cost of certain travel
expenses.

       Mr. Webb requested $119.23 for food expenses on September 21, 2016,
consisting of a dinner at The Capital Grille in Dunwoody, Georgia. (ECF No. 26-2 at 15,
27). The undersigned finds the requested amount to be unreasonable and reduces it to
$69.00, an amount reflective of 2016 federal per diem rates for meals and incidental
expenses for Atlanta, Georgia.3 This results in a reduction of $ 50.23.

       Additionally, there was 15.4 hours of paralegal time billed at a rate of $150 per
hour in 2016, amounting to billing of $3,255.00. (ECF No. 26-2, p. 14.) Reducing the
hourly rate to $145 for all these hours reduces the total amount to $3,178.00.00, a
reduction of $77. An additional 9.6 hours of paralegal time was billed at a rate of $155
per hour in 2017, amounting to billing of $1,488.00. Reducing the hourly rate to $148
for these hours reduces the total amount to $1,420.80, a reduction of $67.20.

3
 See GSA FY 2016 Per Diem Rates for Atlanta, Georgia, at
https://www.gsa.gov/portal/category/100120.
                                          2
        Based on all of the above, the undersigned finds that petitioner’s counsel is
entitled to reasonable attorneys’ fees and costs as follows:

Requested attorneys’ fees:                                                                   $19,090.00
Less 2016 paralegal rate reduction:                                                             -$77.00
Less 2017 paralegal rate reduction:                                                          ___-$67.20

Adjusted total:                                                                               $18,945.80

Requested costs:                                                                             +$3,044.15
Less meal reduction:                                                                         ___-$50.23
Adjusted total:                                                                               $2,939.72

Total Attorneys’ Fees and Costs Awarded:                                                      $21,939.72


      Accordingly, the undersigned awards the total of $21,939.724 as a lump
sum in the form of a check jointly payable to petitioner and petitioner’s counsel
Michael G. McLaren.

        The clerk of the court shall enter judgment in accordance herewith.5

IT IS SO ORDERED.

                                                          s/Nora Beth Dorsey
                                                          Nora Beth Dorsey
                                                          Chief Special Master




4
  This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would
be in addition to the amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs.,
924 F.2d 1029 (Fed. Cir.1991).
5
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                                                     3